 



Exhibit 10.2
ZIX CORPORATION 2005 STOCK COMPENSATION PLAN
(Amended and Restated as of June 13, 2006)

Section 1.   Purpose

     The purpose of the Zix Corporation 2005 Stock Compensation Plan (the
“Plan”) is to enable Zix Corporation (the “Company”) to (i) attract and retain
personnel of high caliber by offering stock-based compensation incentives and
(ii) provide employees who receive awards under the Plan a sense of
proprietorship through stock ownership, thus closely aligning their interests
with those of shareholders. The Plan will provide the flexibility to allow the
Company to use the Company’s common stock to (i) pay salaries, bonuses,
commission compensation, and severance payments payable to Participants (defined
below) in the Plan and (ii) to grant restricted stock awards under the Plan.

Section 2.   Definitions

     “Award” shall mean any Stock Grant or Restricted Stock Award, whether
grated singly, in combination or in tandem, granted to a Participant pursuant to
any applicable terms, conditions and limitations as the Committee may establish
in order to fulfill the objectives of this Plan.
     “Award Agreement” shall mean a written agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
an Award.
     “Board of Directors” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time-to-time.
     “Committee” shall mean a committee of the Board of Directors comprised of
at least two directors or the entire Board of Directors, as the case may be.
Members of the Committee shall be selected by the Board of Directors. To the
extent desirable to qualify transactions hereunder as exempt under Rule 16b-3,
the Plan shall be administered by a Committee of two or more Non-employee
Directors. To the extent desirable to qualify Stock Grants or Restricted Stock
Awards, as hereinafter defined, granted hereunder as “performance based
compensation” within the meaning of § 162(m) of the Code, the Plan shall be
administered by a Committee of two or more “outside directors” within the
meaning of § 162(m) of the Code.
     “Common Stock” shall mean the common stock of the Company, par value $.01
per share.
     “Effective Date” shall mean May 25, 2005, subject to Section 7(c).
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” shall mean the closing sale price (or average of the
quoted closing bid and asked prices if there is no closing sale price reported)
of shares of Common Stock on the date specified as reported by the Nasdaq
National Market, or by the principal national stock exchange on which the shares
of Common Stock are then listed. If there is no reported price information for
such date, the Fair Market Value will be determined by the reported price
information for shares of Common Stock on the day nearest preceding such date.
     “Non-employee Director” shall have the meaning given such term in
Rule 16b-3(b)(3).
     “Objectively Determinable Performance Condition” shall mean a performance
condition (i) that is established (A) at the time an Award is granted or (B) no
later than the earlier of (1) 90 days after the beginning of the period of
service to which it relates, or (2) before the elapse of 25% of the period of
service to which it relates, (ii) that is uncertain of achievement at the time
it is established, and (iii) the achievement of which is determinable by a third
party with knowledge of the relevant facts.

1



--------------------------------------------------------------------------------



 



     “Participant” shall mean the person to whom a Stock Grant or a Restricted
Stock Award is made under the Plan.
     “Restricted Stock” shall mean shares of Common Stock that are restricted or
subject to forfeiture provisions.
     “Stock Grant” shall mean grants of shares of Common Stock under the Plan.
     “Subsidiary” shall mean any now existing or hereafter organized or acquired
corporation or other entity of which fifty percent (50%) or more of the issued
and outstanding voting stock or other economic interest is owned or controlled
directly or indirectly by the Company or through one or more Subsidiaries of the
Company.
     “Withheld Amounts” means all medical premiums, insurance premiums, 401(k)
contributions, taxes, and other amounts that but for the Participant
participating in the Plan would customarily be deducted from the cash salary,
bonus, severance or commission compensation payable to the Participant.

Section 3.   Administration

     The Plan shall be administered by the Committee. The Committee shall have
sole and complete authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time-to-time deem advisable, and to construe, interpret and administer the
terms and provisions of the Plan and the agreements thereunder. The Committee
may, in its discretion, modify or amend any Award. The determinations and
interpretations made by the Committee are final and conclusive.

Section 4.   Eligibility

     All employees (including officers) and former employees of the Company or
any Subsidiary and non-employee consultants and advisors to the Company or any
Subsidiary that may be designated from time-to-time by the Committee are
eligible to participate in the Plan. However, participation in the Plan is
voluntary and only those persons who agree to participate in the Plan will
actually participate.

Section 5.   Maximum Amount Available for Stock Grants

     The maximum number of shares of Common Stock in respect of which Stock
Grants and Restricted Stock Awards may be made under the Plan shall be a total
of 1,000,000 shares of Common Stock. Shares of Common Stock may be made
available from the authorized but unissued shares of the Company or from shares
reacquired by the Company, including shares purchased in the open market. In the
event that our shares of Common Stock are changed by a stock dividend, split or
combination of shares, or other similar change in our capitalization, a
proportionate or equitable adjustment will be made in the number or kind of
shares available for grant.

Section 6.   Stock Grants and Restricted Stock Awards

Stock Payments in Lieu of Cash Compensation
     Subject to the provisions of the Plan and subject to compliance with
applicable securities and other laws, on the day that a salary, bonus,
commission compensation or severance payment is to be paid to the Participant,
the Committee, in its discretion, may grant to the Participant a number of
shares of Common Stock having a Fair Market Value, measured as of the business
day immediately preceding the day of the grant of the Common Stock, equal to
100% of the salary, bonus, commission compensation or severance payment payable
to the Participant for the relevant period or situation. The Committee may also,
in its discretion, determine to grant an additional number of shares of Common
Stock to mitigate the market risk Plan Participants will be subject to and to
cover brokerage commissions and other incidental expenses that Plan Participants
might incur in connection with the sale of the Stock Grant shares. The Company
shall not

2



--------------------------------------------------------------------------------



 



be required to issue any fractional shares. Stock Grants under the Plan will be
rounded up to the nearest whole number.
     The Committee, in its discretion, may establish such terms and conditions
with respect to any Stock Grant as it deems appropriate as set forth in
Section 7(a).
     The Company will deposit the Stock Grant shares in a brokerage account in
the name of the Participant. The Participant will control the decision of
whether or not to sell the shares and the timing of such sales. The Participant
will promptly pay to the Company or a Subsidiary, as applicable, all Withheld
Amounts.
Restricted Stock Awards
     The Committee may grant Restricted Stock awards under the Plan in the form
of a grant of shares of Restricted Stock for which the only consideration
furnished by the Participant is services to the Company (collectively,
“Restricted Stock Awards”). In addition to the terms and conditions of an Award
pursuant to Section 7(a), the Committee may establish in connection with the
grant of shares of Restricted Stock pursuant to a Restricted Stock Award, such
terms and conditions on the shares of Restricted Stock as it deems appropriate,
including (i) vesting conditions based on service or performance criteria,
(ii) restrictions on transferability, (iii) forfeiture provisions, (iv) voting
rights and rights to receive dividends, and (v) vesting upon the dissolution or
liquidation of the Company or upon the sale of substantially all of the assets,
merger or other consolidation of the Company. Any such terms and conditions on
shares of Restricted Stock shall be set forth in the Award Agreement.
     Any Restricted Stock Award that is intended as “qualified performance-based
compensation” within the meaning of §162(m) of the Code must vest or become
exercisable contingent on the achievement of one of more Objectively
Determinable Performance Conditions. The Committee shall have the discretion to
determine the time and manner of compliance with §162(m) of the Code. Subject to
appropriate adjustment in the event of any change in the capital structure of
the Company, no employee may be granted in any fiscal year of the Company
Restricted Stock Awards representing more than 200,000 shares of Common Stock on
which the restrictions are based on Objectively Determinable Performance
Conditions.

Section 7.   General Provisions

     (a) Each Award granted hereunder shall be described in an Award Agreement,
which shall be subject to the terms and conditions of this Plan and shall be
signed by the Participant and by an appropriate officer for and on behalf of the
Company. The Committee may establish in connection with the grant of an Award
pursuant to the an Award Agreement, such terms and conditions as it deems
appropriate, including (i) vesting conditions based on service or performance
criteria, (ii) restrictions on transferability, (iii) forfeiture provisions,
(iv) voting rights and rights to receive dividends, and (v) vesting upon the
dissolution or liquidation of the Company or upon the sale of substantially all
of the assets, merger or other consolidation of the Company. If so provided in
an Award Agreement, shares of Common Stock and/or Restricted Stock, as
applicable, acquired pursuant to an Award may be subject to repurchase by the
Company or an affiliate if not vested in accordance with the Award Agreement.
     (b) The Company and its Subsidiaries expressly reserve the right at any
time to terminate the employment of any Participant free from any liability, or
any claim under the Plan. Neither the Plan, any Stock Grant nor any Restricted
Stock Award is intended to confer upon any Participant any rights with respect
to continuance of employment or other utilization of his or her services by the
Company or by a Subsidiary, nor to interfere in any way with his or her right or
that of his or her employer to terminate his or her employment or other services
at any time (subject to the terms of any applicable contract).

3



--------------------------------------------------------------------------------



 



     (c) The validity, construction, interpretation, administration and effect
of the Plan and of its rules and regulations, and rights relating to the Plan,
shall be determined solely in accordance with the laws of the State of Texas
(without giving effect to its conflicts of laws rules) and, to the extent
applicable, federal law.
     (d) The adoption of the Plan was authorized on March 1, 2005 by the Board
of Directors and shall be effective as of the Effective Date, subject to the
approval of the Plan by the shareholders of the Company. Unless earlier
terminated by the Board of Directors, the Plan shall terminate as of the tenth
anniversary of the Effective Date and no further Stock Grants or Restricted
Stock Awards shall be made after such date. Termination of the Plan shall not
affect Stock Grants or Restricted Stock Awards made prior to the termination
date.
     (e) The Company shall not be liable for damages due to a delay in the
delivery or issuance of any stock for any reason whatsoever, including, but not
limited to, a delay caused by listing, registration or qualification of the
shares of Common Stock pertaining to any Stock Grant or any Restricted Stock
Award upon any securities exchange or under any federal or state law or the
effecting or obtaining of any consent or approval of any governmental body.
     (f) The Board of Directors may amend, abandon, suspend or terminate the
Plan or any portion thereof at any time in such respects as it may deem
advisable in its sole discretion, provided that no amendment shall be made
without stockholder approval (including an increase in the maximum number of
shares of Common Stock in respect of which Stock Grants and Restricted Stock
Awards may be made under the Plan) if such stockholder approval is necessary to
comply with any tax or regulatory requirement or self regulatory organization
rules (e.g., NYSE, NASD), including for these purposes any approval requirement
that is a prerequisite for exemptive relief under Section 16(b) of the Exchange
Act.
     AMENDED AND RESTATED as of June 13, 2006.

            ZIX CORPORATION
      By:   /s/ Ronald A. Woessner       Title:   Sr. Vice President     
Date:   June 13, 2006    

4